DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-5, 9-10, 12, 14, 16 and 19 (Currently Amended)
Claims 11, 13, 17-18 and 20 (Original)
Claims 2, 6-8 and 15 (Canceled)

Claim Objection
Claim 19 is objected to because of the following informalities:
Claim 19, line 26, the recitation “the first coolant fluid” should be – the first cooling fluid
Appropriate correction is required.

Response to Argument
	Applicant’s amendment and arguments, filed on 03/31/2022, have been fully considered but the application is not in allowable condition because further search has necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE NON-FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), in view of Stefan (DE 102017217506 A1).

Regarding claim 1, Mardall teaches in Fig. 2, a vehicle battery charging system comprising: a battery module (208) of a vehicle (204) charged by a battery charger (of 120, Fig. 1; [0024] [0043]); 
a first coolant circuit (200; [0032] [0033]) conveying a first cooling fluid (via 226) there through, the first coolant circuit (200) separate from the vehicle (204); 
a second coolant circuit (202; [0031]) conveying a second cooling fluid (via 212) there through, the second coolant circuit (202) configured for heat transfer communication (via 214, 206) with the battery module (208), the battery module (208) and the second cooling fluid (via 212) exchanging heat there between; and 
a heat exchanger (206, 214; [0030]) exchanging heat between the first cooling fluid (via 226) and the second cooling fluid (via 212),
wherein the first coolant circuit (200, Fig. 2; [0032] [0033]; connector 220, Fig. 2 including 402 coupled to 504, Fig. 5 [0045]) includes a first cooling connector (402, Fig. 5 as part of 220 corresponding to 222A-B, Fig. 2) and a second cooling connector (504, Fig. 5 as part of 220 corresponding to 224A-B, Fig. 2) releasably coupled to each other and cooperating with each other to open and close the first coolant circuit ([0045]),
wherein the battery charger (of 120, Fig. 1; [0024] [0043]) is electrically coupled to a first charging connector (404+402+mounting base, Fig. 4-5; [0043]) by a first electrical line (414, Fig. 4) and the battery module (502, Fig. 5; [0045]) of the vehicle is electrically coupled to a second charging connector (506+504, Fig. 5) by a second electrical line (510, Fig. 5), the first charging connector (404+402+mounting base, Fig. 4-5; [0043]) and the second charging connector (506+504, Fig. 5) releasably electrically coupled to each other,
Mardall’s Fig. 2 teaches a cold reservoir (230) but does not explicitly teach (the first coolant circuit including) a chiller unit (separate from the vehicle), the chiller unit and the first cooling fluid exchanging heat there between.
However, Mardall teaches in Fig. 8, a first coolant circuit (800; [0057], lines 1-5) conveying a first cooling fluid (indicated by arrow in/out, driven by 816 via 814 and chilled/cooled by 820) there through, the first coolant circuit (800) including a chiller unit (820; [0057], lines 1-5) (820 and 818 can be integrated into one assembly unit to chill or heat the coolant of 230 and 228, Fig. 2) separate from the vehicle (808), the chiller unit (820) and the first cooling fluid (indicated by arrow in/out, driven by 816 via 814 chilled/cooled by 820) exchanging heat there between. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a chiller unit of Mardall’s Fig. 8 into Mardall’s Fig. 2, in order to control or maintain coolant at cold temperature to expedite heat release.
Mardall does not explicitly teach the first electrical line is in heat exchange communication with the first coolant circuit, wherein the first coolant circuit includes an electrical line cooling loop for exchanging heat between the first electrical line and the first coolant circuit, the electrical line cooling loop including a delivery line and a return line in fluid communication with each other at the first charging connector.
Stefan (DE 102017217506 A1) teaches in Fig. 1 and 2, the first electrical line (first line of 10) is in heat exchange communication with the first coolant circuit (11, 13), wherein the first coolant circuit (11, 13) includes an electrical line cooling loop (of 11 and 13) for exchanging heat between the first electrical line (first line of 10) and the first coolant circuit (11, 13), the electrical line cooling loop including a delivery line (11) and a return line (13) in fluid communication with each other at the first charging connector (15 of end 9 of charging cable 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first electrical line is in heat exchange communication with the first coolant circuit, wherein the first coolant circuit includes an electrical line cooling loop for exchanging heat between the first electrical line and the first coolant circuit, the electrical line cooling loop including a delivery line and a return line in fluid communication with each other at the first charging connector of Stefan’s into Mardall’s, in order to dissipate heat of the electrical charging lines (via heat exchanger disclosed by Stefan and Mardall so that the first coolant circuit disclosed by Stefan and Mardall and the second coolant circuit disclosed by Mardall communicates with each other).
Regarding claim 3, Mardall teaches the vehicle battery charging system of Claim 1, in view of Stefan, wherein the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) disposed in a first portion of the first coolant circuit (200, Fig. 2; [0032] [0033]; connector 220, Fig. 2 including 402 coupled to 504, Fig. 5 [0045]) (or 800, Fig. 8) including the chiller unit (820, Fig. 8) and the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) is disposed in a second portion of the first coolant circuit (200 extended includes 206 coupled to 220 for a closed fluid circulation, Fig. 2) including the heat exchanger (206 coupled to 220, Fig. 2), and wherein the first portion of the first coolant circuit and the second portion of the first coolant circuit are in fluid communication (via 206, Fig. 2) when the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) and the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) are coupled to each other.
Regarding claim 5, Mardall teaches the vehicle battery charging system of Claim 1, in view of Stefan, wherein the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) includes a sensor ([0033]) in signal communication with a controller (236, Fig. 2) controlling a movement of the vehicle (movement of 204, Fig. 2 in an area to let vehicle cooling connector 504 align and connect with mating connector 402, Fig. 5 of 220, Fig. 2; coolant connection detected by a sensor [0033]).
Regarding claim 9, Mardall teaches the vehicle battery charging system of Claim 1, in view of Stefan, wherein the delivery line (11, Fig. 2; Stefan) engages the first electrical line (first line of 10, Fig. 2; Stefan) and the return line (13, Fig. 2; Stefan) is spaced from the first electrical line (first line of 10, Fig. 2; Stefan)
Regarding claim 10, Mardall teaches the vehicle battery charging system of Claim 1, in view of Stefan, wherein the first charging connector (15 of end 9 of charging cable 5; Stefan) (or (404+402+mounting base, Fig. 4-5; [0043]) includes a body (of 5, Fig. 2; Stefan) (or base of 402+404, Fig. 4) receiving a portion of the first electrical line (first line of 10, Fig. 2; Stefan) (or 414 coupled to 404, Fig. 4), a portion of the delivery line (11, Fig. 2; Stefan) (or one of 412 coupled to 402, Fig. 4), and a portion of the return line (13, Fig. 2; Stefan)  (or the other one of 412 coupled to 402, Fig. 4).
Regarding claim 11, Mardall teaches the vehicle battery charging system of Claim 10, in view of Stefan, wherein the body (of 5, Fig. 2; Stefan) (or base of 402+404, Fig. 4) includes the first cooling connector (402, Fig. 4).
Regarding claim 12, Mardall teaches the vehicle battery charging system of Claim 1, in view of Stefan, wherein the second electrical line (second line of 10) is in heat exchange communication with the second coolant circuit (11, 13, Fig. 2).
Regarding claim 13, Mardall teaches the vehicle battery charging system of Claim 1, in view of Stefan, wherein the chiller unit ([0057], 820+818, Fig. 8) includes a heater (818, Fig. 8) for heating the first cooling fluid (indicated by arrow in/out, driven by 816 via 814 and heated by 818 or chilled/cooled by 820, Fig. 8).
Regarding claim 14, Mardall teaches in Fig. 2, a vehicle battery charging system comprising: a charging station (abstract) including a battery charger (of 120, Fig. 1; [0024] [0043]); a cold reservoir (230) fluidly connected to a first delivery line (corresponding to 222A, Fig. 2) and a first return line (corresponding to 222B, Fig. 2); a battery module (208) of a vehicle (204) separate from and electrically coupleable to the battery charger (120, Fig. 1; [0024]) by an electrical line (from 120, Fig. 1, e.g., 414 coupled to vehicle via 404 and 506, Fig. 4-5); a heat exchanger (206, 214; [0030]) in fluid communication (via 212) with the battery module  (208), the heat exchanger fluidly connected to a second delivery line (corresponding to 224A, Fig. 2) and a second return line (corresponding to 224B, Fig. 2), the second delivery line and the second return line in fluid non-communication with the battery module (208); and a pair of cooling connectors (402, 504, Fig. 4-5 of 220, Fig. 2) coupling the first delivery line (corresponding to 222A, Fig. 2) to the second delivery line (corresponding to 224A, Fig. 2) and the first return line (corresponding to 222B, Fig. 2) to the second return line (corresponding to 224B, Fig. 2).
Mardall’s Fig. 2 teaches a cold reservoir (230) but does not explicitly teach a chiller unit, the chiller unit fluidly connected to (the first delivery line and the first return line). 
However, Mardall’s Fig. 8 teaches a chiller unit (820; [0057], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a chiller unit of Mardall’s Fig. 8 into Mardall’s Fig. 2, in order to control or maintain coolant at cold temperature to expedite heat release.
Mardall further teaches wherein the chiller unit (820; [0057], lines 1-5), the first delivery line (corresponding to 222A, Fig. 2), the second delivery line (corresponding to 224A, Fig. 2), the heat exchanger (206, 214; [0030]), the first return line (corresponding to 222B, Fig. 2), and the second return line (corresponding to 224B, Fig. 2) form a first coolant circuit (200; [0032] [0033]).
Mardall does not explicitly teach (a first coolant circuit) in fluid communication with a first electrical cooling delivery line and a first electrical cooling return line, the first electrical cooling delivery line in heat transfer communication with (a charging station portion of the electrical line).
Stefan (DE 102017217506 A1) teaches in Fig. 1 and 2, a first coolant circuit (11, 13) in fluid communication with a first electrical cooling delivery line (11) and a first electrical cooling return line (13), the first electrical cooling delivery line (11) in heat transfer communication with a charging station portion (8) of the electrical line (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a first coolant circuit) in fluid communication with a first electrical cooling delivery line and a first electrical cooling return line, the first electrical cooling delivery line in heat transfer communication with a charging station portion of the electrical line of Stefan’s into Mardall’s, in order to dissipate heat of the charging station electrical charging lines (via heat exchanger 4 disclosed by Stefan and Mardall so that the first coolant circuit disclosed by Stefan and Mardall and the second coolant circuit disclosed by Mardall communicates with each other).
Regarding claim 16, Mardall teaches in Fig. 2, the vehicle battery charging system of Claim 14, in view of Stefan, wherein the heat exchanger (214, 206), a battery module delivery line (from 214 to 208), the battery module (208), and a battery module return line (from 208 to 206, 214) form a second circuit (204) (corresponding circuit at 9, Fig. 2; Stefan) in fluid communication with a second electrical cooling delivery line (11, Fig. 2; Stefan) and a second electrical cooling return line (13, Fig. 2; Stefan) in heat transfer communication with a vehicle portion (9, Fig. 2; Stefan) of the electrical line (10, Fig. 2; Stefan) with a vehicle portion (9, Fig. 2; Stefan) of the electrical line (10 at 9, Fig. 2; Stefan) (510, Fig. 5).
Regarding claim 17, Mardall teaches in Fig. 2, the vehicle battery charging system of Claim 16, in view of Stefan, wherein the charging station portion of the electrical line (414, Fig. 4 of 120, [0024] [0043]) and the vehicle portion of the electrical line (510, Fig. 5) are releasably coupled to each other by a pair of charging connectors (404+402+mounting base, Fig. 4-5 and 506+504, Fig. 5; in which 404 coupled to 506 for charging power).
Regarding claim 18, Mardall teaches in Fig. 2, the vehicle battery charging system of Claim 17, in view of Stefan, wherein a first one (404+402+mounting base, Fig. 4-5) of the pair of electrical connectors (404+402+mounting base, Fig. 4-5; and 506+504, Fig. 5; in which 404 coupled to 506 for charging power) receiving the charging station portion of the electrical line (414, Fig. 4 of 120, [0024] [0043]) and a first one (402, Fig. 4-5) of the pair of cooling connectors (402 and 504 Fig. 5) receiving the first delivery line and the first return line (of 402, Fig. 4-5) are integrally formed (404+402+mounting base, Fig. 4-5).
Regarding claim 19, Mardall teaches in Fig. 2, a vehicle battery charging system for charging a battery module (208 or 502, Fig. 5) on a vehicle (204 or 500, Fig. 5) comprising:
a battery charger (of 120, Fig. 1; [0024] [0043]) for providing power to charge the battery module (208); 
a first charging connector (404+402+mounting base, Fig. 4-5; [0043]) connected to the battery charger by a battery charger electrical line (414, Fig. 4); 
a second charging connector (506+504, Fig. 5; [0045]) connected to the battery module (502, Fig. 5) by a vehicle electrical line (510, Fig. 5), the second charging connector (506+504, Fig. 5; [0045]) and the first charging connector (404+402+mounting base, Fig. 4-5; [0043]) releasably coupled with each other to electrically couple the battery charger electrical line (414, Fig. 4) to the vehicle electrical line (510, Fig. 5); 
a cold reservoir (230) holding a first cooling fluid (of 230);
a first cooling connector (402, Fig. 5 as part of 220 corresponding to 222A-B, Fig. 2) receiving a cold flow of the first cooling fluid from the cold reservoir (230) through a delivery line (226 coupled to 222A) and providing a hot flow (via 206) of the first cooling fluid to the cold reservoir (230) through a return line (corresponding line coupled to 222B); 
a second cooling connector (504, Fig. 5 as part of 220 corresponding to 224A-B, Fig. 2) releasably coupled to the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) and receiving (at 224A) the cold flow of the first cooling fluid (via 226) from the first cooling connector and conveying the hot flow (via 206, 224B and 222B) of the first cooling fluid to the first cooling connector; and 
a heat exchanger (206, 214) of the vehicle (204) receiving the cold flow of the first cooling fluid (via 222A and 224A, Fig. 2; [0032]) from the second cooling connector (504, Fig. 5 as part of 220 corresponding to 224A-B, Fig. 2) and conveying the hot flow (via 206) of the first cooling fluid to the second cooling connector (at 224B, 222B), the heat exchanger (206, 214) receiving a hot flow of a second cooling fluid (from 208 to 206 and 214) from the battery module (208) and conveying a cold flow of the second cooling fluid (from 214 to 208) to the battery module (208), the heat exchanger (206, 214) transferring heat from the hot flow of the second cooling fluid (from 208 to 206 and 214) to the cold flow of the first cooling fluid;
wherein the battery charger (of 120, Fig. 1; [0024] [0043]) is electrically coupled to the first charging connector (404+402+mounting base, Fig. 4-5; [0043]) by a first electrical line (414, Fig. 4).
Mardall’s Fig. 2 teaches a cold reservoir (230) but does not explicitly teach a chiller unit (holding a first cooling fluid).
However, Mardall’s Fig. 8 teaches a chiller unit (820; [0057], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a chiller unit of Mardall’s Fig. 8 into Mardall’s Fig. 2, in order to control or maintain coolant at cold temperature to expedite heat release.
Mardall does not explicitly teach wherein an electrical line cooling loop for exchanging heat between the first electrical line and the first cooling fluid is provided, and wherein the electrical line cooling loop receives a cold flow of the first cooling fluid from (the delivery line) through a first electrical cooling delivery line, and conveys a hot flow of the first cooling fluid (to the return line) through a first electrical cooling return line.
Stefan (DE 102017217506 A1) teaches in Fig. 1 and 2, wherein an electrical line cooling loop (of 11 and 13) for exchanging heat between the first electrical line (first line of 10) and the first cooling fluid (11, 13) is provided, and wherein the electrical line cooling loop (of 11 and 13) receives a cold flow of the first cooling fluid (of 11) from the delivery line (corresponding line for 11 from 8) through a first electrical cooling delivery line (11), and conveys a hot flow of the first cooling fluid (of 13) to the return line (corresponding return line from 13 at 8) through a first electrical cooling return line (13).
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974) and Stefan (DE 102017217506 A1), as applied above in claims 1 and 19, further in view of Bjorn (DE 102012220218A1)
Regarding claim 4, Mardall teaches the vehicle battery charging system of Claim 1, in view of Stefan, wherein the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) and the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) are coupled to each other. 
Mardall does not explicitly teach by no-drip sealing couplers.
Bjorn teaches no-drip sealing couplers (per abstract and paragraph 14 of description, sealing lips…to provide a fluid tight connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate no-drip sealing couplers of Bjorn into Mardall’s, in view of Stefan’s, in order to prevent leaking.
Regarding claim 20, Mardall teaches the system according to Claim 19, in view of Stefan, wherein first cooling connector (402, Fig. 5 as part of 220, Fig. 2) is releasably coupled to the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) by no-drip couplers.
Mardall does not explicitly teach by no-drip couplers.
Bjorn teaches no-drip couplers (per abstract and paragraph 14 of description, sealing lips…to provide a fluid tight connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate no-drip couplers of Bjorn into Mardall’s, in view of Stefan’s, in order to prevent leaking.


Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2012/0043935, U.S. 2019/0109409 and U.S. 2018/0304757.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 29, 2022